Citation Nr: 0425120	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Nashville, 
Tennessee which denied service connection for a psychiatric 
disorder.  A hearing was initially requested, but the veteran 
subsequently withdrew his hearing request.  

In a December 2003 decision, the Board denied service 
connection for a psychiatric disorder.  The veteran then 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2004 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and the issues 
remanded pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA) and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In a May 2004 Court order, the joint motion was 
granted, the Board's December 2003 decision was vacated, and 
the issues were remanded.  The case was subsequently returned 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In light of the joint motion and Court order, the Board finds 
that a remand is necessary.

The Board notes that shortly prior to this appeal, the VCAA 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  The VA promulgated regulations 
to implement the provisions of the law.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2003).  The VCAA and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim, and a duty to 
notify a claimant which portion of that evidence, if any, 
will be provided by the claimant and which portion, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio, 
supra.

In the May 2004 joint motion, the parties essentially agreed 
that the VA had not demonstrated that it had provided the 
veteran with adequate notice as required by 38 U.S.C.A. § 
5103(a) (West 2002).  The RO should provide the veteran with 
such notice.

Pertinent VA and non-VA medical records should also be 
obtained.  38 U.S.C.A. § 5103A(b) (West 2002) ; see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  See Quartuccio, supra.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for a psychiatric disorder 
covering the period from January 1977 to 
the present, which have not been 
previously submitted.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claims, to 
include consideration of all evidence 
received since the November 2002 
statement of the case.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




